ON PETITION FOB REHEARING.
SULLIVAN, J.
A petition for a rehearing has been filed in this case.
It is contended that the court ought not to have awarded costs of the appeal to appellant. Upon a re-examination of the matter, we are satisfied that the opinion should be modified in that respect. We think under our eminent domain statutes the owner should receive his just compensation for the land taken, clear of any expense of the proceedings. (See Lewis on Eminent Domain, 2d ed., sec. 562; Petersburg v. *493Peterson, 14 N. D. 344, 103 N. W. 758; In the Matter of N. Y. etc. R. R. Co., 94 N. Y. 287.)
The original opinion will be modified to the extent of awarding all costs of appeal to the respondent.
Ailshie, Presiding J., concurs.